          Case 6:18-cv-01582-AA    Document 17   Filed 04/23/20   Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                  EUGENE DIVISION



Donna Y.,1                                               Case No. 6:18-cv-01582-AA
                                                          OPINION AND ORDER
              Plaintiff,

      v.

ANDREW SAUL,
Commissioner of Social Security,

              Defendant.


AIKEN, District Judge:

      Plaintiff Donna Y. brings this action pursuant to the Social Security Act

("Act"), 42 U.S.C. § 405(g), to obtain judicial review of a final decision of the

Commissioner of Social Security ("Commissioner").        The Commissioner denied

Plaintiff’s application for Disability Insurance Benefits (“DIB”). For the reasons set

forth below, the Commissioner’s decision is AFFIRMED.



      1  In the interest of privacy, this opinion uses only the first name and the
initial of the last name of the non-governmental party or parties in this case.
Where applicable, this opinion uses the same designation for a non-governmental
party's immediate family member.
Page 1 – OPINION AND ORDER
       Case 6:18-cv-01582-AA      Document 17     Filed 04/23/20   Page 2 of 16




                                  BACKGROUND

      On October 25, 2013, plaintiff filed for DIB with a date last insured of

September 30, 2015. In her application, plaintiff alleged disability beginning on July

20, 2012 due to a combination of physical and mental impairments, including

intermittent anxiety and depression; posttraumatic stress disorder; chronic

obstructive pulmonary disease; non-obstructive emphysema; basal cell carcinoma;

fibromyalgia; cervical and lumbar degenerative disc disease.

      Plaintiff’s claims were denied initially on April 3, 2014, and upon

reconsideration on July 9, 2015. On September 3, 2015, plaintiff filed a written

request for hearing before an Administrative Law Judge (“ALJ”). An administrative

hearing was held on May 23, 2017, where plaintiff was represented by counsel.

Plaintiff and a vocational expert (“VE”) offered testimony at the hearing. The ALJ

found plaintiff not disabled in a written decision issued on September 20, 2017. After

the Appeals Council denied review, plaintiff filed the present complaint in this Court.

                             STANDARD OF REVIEW

      The district court must affirm the ALJ’s decision if it is based upon proper legal

standards and the findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Berry v. Astrue, 622 F.3d 1228, 1231 (9th Cir. 2010). “Substantial

evidence is more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”   Gutierrez v. Comm'r of Soc. Sec., 740 F.3d 519, 522 (9th Cir.

2014) (citation and internal quotation marks omitted). The court must evaluate the



Page 2 – OPINION AND ORDER
          Case 6:18-cv-01582-AA    Document 17    Filed 04/23/20   Page 3 of 16




complete record and weigh “both the evidence that supports and the evidence that

detracts from the ALJ's conclusion.” Mayes v. Massanari, 276 F.3d 453, 459 (9th Cir.

2001).     If the evidence is subject to more than one interpretation but the

Commissioner’s decision is rational, the Commissioner must be affirmed, because

“the court may not substitute its judgment for that of the Commissioner.” Edlund v.

Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001).

                           COMMISSIONER’S DECISION

         The initial burden of proof rests upon the plaintiff to establish disability.

Howard v. Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet that burden, the

plaintiff must demonstrate an “inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which can

be expected . . . to last for a continuous period of not less than 12 months[.]”    42

U.S.C. § 423(d)(1)(A).

         The Commissioner has established a five-step sequential process for

determining whether a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140

(1987); 20 C.F.R. § 404.1520(a)(4). At step one, the ALJ found that plaintiff had not

engaged in “substantial gainful activity” since the alleged onset date of July 20, 2012

through the date last insured. Tr. 16; see also 20 C.F.R. § 416.920(a)(4)(i), (b). At

step two, the ALJ found that plaintiff had “the following severe impairments: cervical

and lumbar degenerative disc disease.” Tr. 16; see also 20 C.F.R. § 404.1520(c). At

step three, the ALJ determined plaintiff’s impairments, whether considered singly or

in combination, did not meet or equal “one of the listed impairments” that the



Page 3 – OPINION AND ORDER
        Case 6:18-cv-01582-AA       Document 17         Filed 04/23/20   Page 4 of 16




Commissioner acknowledges are so severe as to preclude substantial gainful activity.

Tr. 20; see also 20 C.F.R. § 416.920(a)(4)(iii), (d).

       The ALJ then assessed plaintiff’s residual functional capacity (“RFC”). Tr. 20-

24; see also 20 C.F.R. § 416.920(e). The ALJ found that, through the date last insured,

plaintiff “had the [RFC] to perform medium work with the following additional

limitations. She could frequently climb ramps and stairs, and she could only

occasionally climb ladders, ropes, and scaffolds. She could only frequently balance

stoop, kneel, crouch, and crawl.” Tr. 20.

       At step four, the ALJ found that plaintiff was “capable of performing past

relevant work as a hotel clerk and receptionist” and thus was not disabled under the

Act. Tr. 25-26. The ALJ did not proceed to Step Five. Accordingly, the ALJ found

that plaintiff was not disabled and denied her application for benefits. Tr. 26.

                                      DISCUSSION

       Plaintiff raises three assignments of error on appeal. She contends that the

Commissioner erred in: (1) improperly rejecting two sources of medical opinion

evidence; (2) improperly rejecting plaintiff’s subjective symptom testimony; and (3)

improperly rejecting lay witness statements. The Court addresses each issue in turn.

I.     Medical Opinion Evidence

       At step two of the five-step sequential evaluation, the ALJ determined that

plaintiff did not have a severe mental impairment. In doing so, the ALJ followed the

mandatory special psychiatric review technique. Tr. 17-20; 20 C.F.R. § 404.1520a.

During her review, the ALJ also evaluated the opinions from both Dr. Pamela Roman,



Page 4 – OPINION AND ORDER
       Case 6:18-cv-01582-AA      Document 17    Filed 04/23/20   Page 5 of 16




Ph.D., and Dr. Arthur Lewy, Ph.D. Tr. 18-19. Plaintiff does not challenge the ALJ’s

application of the special technique. Rather, plaintiff argues that the ALJ erred in

rejecting the examining medical opinion of Dr. Roman and reviewing medical opinion

of Dr. Arthur Lewy. Pl’s. Br. at 6.

      Three types of medical opinions exist in Social Security disability cases:

medical opinions of (1) treating physicians, (2) examining physicians, and (3)

reviewing physicians. Holohan v. Massanari, 246 F.3d 1195, 1201-02 (9th Cir. 2001).

"Generally, a treating physician's opinion carries more weight than an examining

physician's, and an examining physician's opinion carries more weight than a

reviewing physician's" opinion.       Id. at 1202; accord 20 C.F.R. § 404.1527(d).

Accordingly, "the Commissioner must provide clear and convincing reasons for

rejecting the uncontradicted opinion of an examining physician." Lester v. Chafer, 81

F.3d 821, 830 (9th Cir. 1995). Moreover, "the opinion of an examining [physician],

even if contracted by another [physician], can only be rejected for specific and

legitimate reasons." Id. at 830-31.

      Regarding the ALJ’s specificity, "[t]he ALJ can meet this burden by setting out

a detailed and thorough summary of facts and conflicting clinical evidence, stating

his interpretation thereof, and making findings."    Magallanes v. Bowen, 881 F.2d

747, 751 (9th Cir. 1989). However, the ALJ is not required to recite “magic words” or

“incantations.” Id. at 755. If the ALJ provides enough information that the reviewing

court can draw reasonable inferences from the record in support of the ALJ’s findings,




Page 5 – OPINION AND ORDER
       Case 6:18-cv-01582-AA      Document 17     Filed 04/23/20   Page 6 of 16




then the ALJ’s findings should be upheld. Towne v. Berryhill, 717 F.App’x 705, 707

(citing Batson v. Comm’r of Sec. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

      Regarding the ALJ’s reasoning, among other legitimate reasons, an ALJ may

discount a medical opinion if it is inconsistent with the plaintiff’s level of activity,

Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001), or if it contains internal

inconsistences, Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 603 (9th Cir.

2001). However, an ALJ “may reject the opinion of a non-examining physician by

reference to specific evidence in the medical record.” Sousa v. Callahan, 143 F.3d

1240, 1244 (9th Cir. 1998). Moreover, an ALJ may discount a physician’s opinion

when it contains “internal inconsistencies.” Morgan v. Comm’r of Soc. Sec. Admin.,

169 F.3d 595, 603 (9th Cir. 1999).

       Finally, “the consistency of the medical opinion with the record as a whole” is

a relevant consideration in weighing competing evidence. Orn v. Astrue, 495 F.3d

625, 631 (9th Cir. 2007). In the end, "[t]he ALJ is responsible for resolving conflicts

in the medical record." Carmickle v. Comm’r, SAA, 533 F.3d 1155, 1164 (9th Cir.

2008). "Where the evidence is susceptible to more than one rational interpretation,

it is the ALJ's conclusion that must be upheld." See lvlorgan v. Comm'r of Soc. Sec.

Admin., 169 F.3d 595, 599 (9th Cir. 1999).

      Here, plaintiff argues that the Commissioner erred in improperly rejecting two

sources of medical opinion evidence. For the reasons that follow, the Court finds

plaintiff’s argument without merit.

A. Opinion of Dr. Roman.



Page 6 – OPINION AND ORDER
       Case 6:18-cv-01582-AA      Document 17    Filed 04/23/20   Page 7 of 16




      First, plaintiff challenges the ALJ’s decision to assign “no weight” to the

examining medical opinion of Dr. Roman. Tr. 19. In July 2015, Dr. Roman performed

a consultative psychodiagnostics evaluation on plaintiff. Tr. 18, 384-90. Based on

this evaluation, Dr. Roman concluded that plaintiff “would be at risk for

decompensating and distracting others, and [she] would be an unreliable employee

in terms of attendance.” Tr. 389, 19. After considering Dr. Roman’s opinion, the ALJ

assigned no weight to it because the opinion was “inconsistent with the remaining

evidence of record, including [plaintiff’s] hearing testimony, treatment records during

the period at issue, and documented activities of daily living during the period at

issue.” Tr. 19.

      Plaintiff argues that the ALJ failed to identify specific evidence of record that

is inconsistent with Dr. Roman’s opinion.       However, in the ALJ’s opinion, she

summarized Dr. Roman’s opinion and provided her reasoning for rejecting it. The

Court is not constrained to only where the ALJ’s provides an exact page citation to

the record. Instead, the Court evaluates the complete record, Mayes, 276 F.3d at 459,

and may draw reasonable inferences from the ALJ’s decision “if those inferences are

there to be drawn,” Magallanes, 881 F.2d at 755.

      Here, Dr. Roman’s opinion was contradicted by the opinion from the State

agency reviewing psychological consultant, Dorothy Anderson, Ph.D., concluding that

plaintiff’s metal impairments caused only mild limitations and were therefore not

severe. Tr. 19, 71. Because the opinion of Dr. Roman, an examining physician, was




Page 7 – OPINION AND ORDER
        Case 6:18-cv-01582-AA     Document 17     Filed 04/23/20   Page 8 of 16




contradicted by another physician, the ALJ only needed specific and legitimate

reasons to reject it. See Lester, 81 F.3d at 830-31.

      Although, the ALJ did not provide pinpoint citations to the precise page in the

record, the ALJ is not required to recite “magic words” or “incantations,” Magallanes,

881 F.2d at 755. Regardless, each of the ALJ’s statements clearly referred to a

specific section in the record, such as Dr. Roman’s evaluation or plaintiff’s hearing

testimony. Tr. 18-19. The ALJ also cited specific aspects of plaintiff’s treatment

record and daily activities throughout her decision. Tr. 17-18, 23-24. Accordingly,

the ALJ’s explanation for rejecting Dr. Roman’s opinion is sufficiently specific.

      Reviewing the Court, the Court finds that the ALJ provided specific and

legitimate reasons to reject Dr. Roman’s opinion. For example, the ALJ assigned no

weight to Dr. Roman’s opinion because it was inconsistent with plaintiff’s

documented activities of daily living during the period at issue. Tr. 18. Dr. Roman’s

evaluation included plaintiff’s account that she suffers from dizziness, experiences

pain when walking or standing, and has difficulty lifting objects. Tr. 390. However,

as the ALJ pointed out, plaintiff prepared meals, performed household chores,

shopped in grocery stores, and used public transportation, Tr. 18, 44, 50, 224.

Plaintiff even managed her own finances and denied any problems paying bills,

counting change, handling a savings account, or using a checkbook. Tr. 18, 224.

      Additionally, the ALJ assigned no weight to Dr. Roman’s opinion because it

was inconsistent with the remaining evidence of record, including plaintiff’s

treatment records during the period at issue. As the ALJ pointed out, Dr. Roman



Page 8 – OPINION AND ORDER
          Case 6:18-cv-01582-AA    Document 17     Filed 04/23/20   Page 9 of 16




conducted some memory exercises and reported that plaintiff “was able to understand

and remember instructions during the interview but exhibited poor attention and

concentration.” Tr. 18-19, 389. Dr. Roman then recommended further evaluation.

However, plaintiff’s treatment records during the period at issue reported normal

memory and orientation, Tr. 359, 445, 494, 500, 510, 516, which is inconsistent with

Dr. Roman’s opinion.

         While plaintiff’s arguments offer another rational interpretation of Dr.

Roman’s evaluation, when “evidence exists to support more than one rational

interpretation, [the Court] must defer to the Commissioner’s decision,” Batson, 359

F.3d at 1193. Additionally, although the ALJ provided multiple legitimate reasons

to disregard Dr. Roman’s opinion, not all of an ALJ’s reasons must be upheld if

substantial evidence supports the determination, id. at 1195. Thus, because the ALJ

provided specific and legitimate reasons, which are supported by substantial evidence

in the record, for rejecting Dr. Roman’s opinion, the ALJ did not commit any harmful

error.

B.       Opinion of Dr. Lewy.

         Next, plaintiff challenges the ALJ’s decision to assign “limited weight” to the

reviewing medical opinion of Dr. Lewy.         Tr. 13.   Dr. Lewy is a State agency

psychological consultant who did not examine plaintiff. Rather, Dr. Lewy reviewed

the medical evidence available to him in early July 2015, after Dr. Roman’s

evaluation.     Based on his review, Dr. Lewy concluded that plaintiff’s mental

impairments were non-severe, but also opined that plaintiff would have moderate



Page 9 – OPINION AND ORDER
       Case 6:18-cv-01582-AA      Document 17     Filed 04/23/20   Page 10 of 16




limitations in maintaining concentration, persistence, or pace.         Dr. Lewy also

concluded that plaintiff had moderate limitations in her ability to perform activities

within a schedule, maintain regular attendance, and be punctual within customary

tolerances. Yet, Dr. Lewy also concluded that plaintiff was not significantly limited

in her ability to complete a normal workday and workweek without interruptions

from psychologically based symptoms and to perform at a consistent pace.           Tr. 19;

87. After considering Dr. Lewy’s opinion, the ALJ assigned limited weight to it

because Dr. Lewy’s opinion was “internally inconsistent, and it was inconsistent with

the record as a whole, including [plaintiff’s] medical records and documented

activities of daily living during the period at issue.” Tr. 19.

      Plaintiff argues that the ALJ failed to identify specific evidence of record that

is inconsistent with Dr. Lewy’s opinion.        However, in the ALJ’s opinion, she

summarized Dr. Lewy’s opinion and provided her reasoning for assigning it limited

weight. Here, Dr. Lewy was a reviewing physician, which is also referred to as a non-

examining physician. As such, the ALJ could reject Dr. Lewy’s opinion by reference

to specific evidence in the medical record. See Sousa, 143 F.3d at 1244.

      The ALJ assigned limited weight to Dr. Lewy’s opinion because it was

internally inconsistent. Dr. Lewy reported that plaintiff had moderate limitations in

her ability to maintain regular attendance and be punctual within customary

tolerances. However, Dr. Lewy also reported that plaintiff was not significantly

limited in her ability to complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a consistent



Page 10 – OPINION AND ORDER
        Case 6:18-cv-01582-AA    Document 17    Filed 04/23/20   Page 11 of 16




pace.   Because an ALJ may discount a medical opinion if it contains internal

inconsistences, Morgan, 169 F.3d at 603, the ALJ’s reasoning is not error.

        The ALJ also assigned limited weight to Dr. Lewy’s opinion because it was

inconsistent with the record as a whole, including plaintiff’s medical records and

documented daily living during the period at issue. As previously noted, plaintiff’s

treatment records during the period at issue reported normal memory and

orientation. Tr. 359, 445, 494, 500, 510, 516. As noted above, the ALJ pointed out

that plaintiff prepared meals, performed household chores, shopped in grocery stores,

and used public transportation, and even managed her own finances and denied any

problems paying bills, counting change, handling a savings account, or using a

checkbook. However, Dr. Lewy determined that plaintiff had moderate limitations

in her ability to perform activities within a schedule or maintain concentration,

persistence, or pace. Therefore, because the consistency of the medical opinion with

the record as a whole is a relevant consideration when evaluating any medical opinion

and weighing competing evidence, see Orn, 495 F.3d at 631, the ALJ’s reasoning was

not error.

        Thus, the ALJ provided specific and valid reasons, which are supported by

substantial evidence in the record, for no fully crediting Dr. Lewy’s opinion.

Accordingly, the ALJ did not commit any harmful error.

II.     Plaintiffs Subjective Symptom Testimony.

        Next, plaintiff contends that the Commissioner erred in improperly rejecting

plaintiff’s subjective symptom testimony. Plaintiff argues that the ALJ failed to



Page 11 – OPINION AND ORDER
       Case 6:18-cv-01582-AA     Document 17     Filed 04/23/20    Page 12 of 16




identify specific, clear, and convincing reasons supported by substantial evidence in

the record to reject [plaintiff’s] subjective symptom testimony.

      When a claimant’s medically documented impairments reasonably could be

expected to produce some degree of the symptoms complained of, and the record

contains no affirmative evidence of malingering, the ALJ must provide “specific, clear

and convincing reasons” for rejecting the claimant’s testimony regarding the severity

of her symptoms. Lingenfelter v. Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007). A

general assertion the claimant is not credible is insufficient; the ALJ must “state

which . . . testimony is not credible and what evidence suggests the complaints are

not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The ALJ must

make findings that are sufficiently specific to permit the reviewing court to conclude

that the ALJ did not arbitrarily discredit the claimant’s testimony. Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). If the “ALJ’s credibility finding is supported by

substantial evidence in the record, [the court] may not engage[] in second-guessing.”

Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).

      In weighing a plaintiff’s credibility, the ALJ may consider many factors,

including: “(1) ordinary techniques of credibility evaluation, such as the claimant’s

reputation for lying, prior inconsistent statements concerning the symptoms, and

other testimony ... that appears less than candid; (2) unexplained or inadequately

explained failure to seek treatment or to follow a prescribed course of treatment; and

(3) the claimant’s daily activities.” Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th

Cir. 2008). However, “subjective pain testimony cannot be rejected on the sole ground



Page 12 – OPINION AND ORDER
       Case 6:18-cv-01582-AA     Document 17     Filed 04/23/20    Page 13 of 16




that it is not fully corroborated by objective medical evidence.” Rollins v. Massanari,

261 F.3d 853, 857 (9th Cir. 2001) (emphasis added) (citation omitted).

      Here,   the   ALJ    determined    that   plaintiff’s   “medically   determinable

impairments could reasonably be expected to cause some of the alleged symptoms;

however, the [plaintiff’s] statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained in [his] decision.”

Tr. 22.   Then, the ALJ proceeded to provide the reasoning for her finding that

plaintiff’s subjective symptoms statements were not entirely reliable. Tr. 22-24.

      First, the ALJ listed specific evidence in the record and reasoned that

plaintiff’s prior inconsistent statements “undermined her allegations regarding the

intensity, persistency, and limiting effects of her symptoms and conditions.” Tr. 22;

compare Tr. 51, 55; and Exs. 2E; 11F/2; with Exs. 3F/20-23, 43-44, 59-60; 12F; 14F/10.

Next, the ALJ listed specific evidence in the record and reasoned that plaintiff’s

“course of medical treatment and use of medication are not consistent with her

allegations regarding the intensity, persistency, and limited effects of her symptoms

and conditions.” Tr. 22-23; see also Tr. 363; Exs. 3F/22; 3F/2, 43-44, 59-60; 14F/10;

7F/1; 8F/1-6; 13F; 21F12-15, 20-35; 21/F/1-11; 18F/1. Finally, the ALJ listed specific

evidence in the record and reasoned that plaintiff’s daily living undermined her

“assertions related to the intensity, persistency, and limiting effects of her physical

and mental health symptoms.” Tr. 23-24; see also 220-21, 225, 44, 50-51, 55-56; Exs.

6E; 3F/6; 7/F/1; 11F; 14F/11; 4E/1; 21F/2, 9, 20; 21/F/20.



Page 13 – OPINION AND ORDER
       Case 6:18-cv-01582-AA     Document 17     Filed 04/23/20   Page 14 of 16




       Therefore, in weighing plaintiff’s credibility, the ALJ considered legally

relevant factors in terms of the testimony being inconsistent with activities of daily

living and the rest of the medical record. See Tommasetti, 533 F.3d at 1039. The

Court holds that the ALJ identified specific, clear, and convincing reasons supported

by substantial evidence in the record to discredit plaintiff’s subjective symptom

testimony. Thus, based on this record, the Court finds that the ALJ did not err in

discrediting plaintiff's statements related to the intensity, persistence, and limiting

effects of her symptoms and conditions.

III.   Lay Witness Statements.

       Finally, plaintiff contends that the Commissioner erred in improperly rejecting

lay witness statements by a close friend of plaintiff, Dawn H.

       Lay witness testimony regarding the severity of a claimant’s symptoms or how

impairment affects a claimant’s ability to work is competent evidence that an ALJ

must consider. Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). In order to

reject such testimony an ALJ must provide “reasons that are germane to each

witness.” Rounds v. Comm’r, 807 F.3d 996, 1007 (9th Cir. 2015). Further, the reasons

provided must also be “specific.” Taylor v. Comm'r of Soc. Sec. Admin., 659 F.3d 1228,

1234 (9th Cir. 2011). Germane reasons to discredit lay witness opinions include

inconsistency with the medical evidence, Bayliss v. Barnhart, 427 F.3d 1211, 1218

(9th Cir. 2005), and inconsistency with the plaintiff’s activities, Lewis v. Apfel, 236

F.3d 503, 512 (9th Cir. 2001).




Page 14 – OPINION AND ORDER
       Case 6:18-cv-01582-AA     Document 17     Filed 04/23/20   Page 15 of 16




       Here, the ALJ assigned “little weight” to the statements submitted by

plaintiff’s friend. Tr. 21. The ALJ specifically noted that the report submitted by

plaintiff’s friend was “inconsistent with the record as a whole, including [plaintiff’s]

treatment records and activities of daily living during the period at issue.” Tr. 21-22;

Compare Tr. 198, and Tr. 203, with Tr. 363, and Tr. 222-23. Thus, the ALJ did

discuss, albeit briefly, her reasoning for not fully crediting the statements submitted

by plaintiff’s friend.

       Moreover, as the Commissioner notes, , because the ALJ provided valid

reasons to reject plaintiff’s subjective symptom testimony, and because the report

submitted by plaintiff’s friend generally mirrored parts of plaintiff’s subjective

symptom testimony, the ALJ had another germane reason for discounting the

statements submitted by plaintiff’s friend to the extent they described symptoms

similar to those rejected in the plaintiff’s subjective symptom testimony.          See

Valentine v. Comm’r of Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009).

       Therefore, the ALJ identified legally sufficient germane reasons for

discounting the statements submitted by plaintiff’s friend and these reasons are

supported by substantial evidence in the record. Thus, the ALJ did not commit any

harmful error.

///

///

///

///



Page 15 – OPINION AND ORDER
       Case 6:18-cv-01582-AA     Document 17   Filed 04/23/20   Page 16 of 16




                                  CONCLUSION

      For the reasons set forth herein, the Commissioner’s decision is AFFIRMED.

Accordingly, this case is dismissed.

      IT IS SO ORDERED.

                  23rd day of April, 2020.
      Dated this ______


                                    /s/Ann Aiken
                          ______________________________
                                    Ann Aiken
                            United States District Judge




Page 16 – OPINION AND ORDER
